         Case 3:20-cv-00904-VAB Document 40 Filed 08/01/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  RODNEY NORDSTROM,
      Plaintiff,

         v.
                                                       No. 3:20-cv-904 (VAB)
  VINCENT K. MCMAHON, ET AL.,
       Defendants.




                                            ORDER

       Rodney Nordstrom (“Plaintiff”) has sued Vincent K. McMahon, Frank A. Riddick, III,

Jeffrey R. Speed, Patricia A. Gottesman, Stuart U. Goldfarb, Laureen Ong, Paul Levesque,

Robyn Peterson, Stephanie McMahon, Man Jit Singh, Alan M. Wexler, George A. Barrios,

Michelle D. Wilson, and World Wrestling Entertainment, Inc. (collectively, “Defendants”), for

breach of fiduciary duty to shareholders, unjust enrichment, abuse of control, gross

mismanagement, and waste of corporate assets. Notice of Removal Ex. A—Compl., ECF No. 1-

1 (June 2, 2020). This case has been removed from Connecticut Superior Court for the Judicial

District of Stamford/Norwalk, Notice of Removal, ECF No. 1 (July 1, 2020); and Mr. Nordstrom

has moved to remand it back there, Mot. to Remand, ECF No. 39 (July 31, 2020). Meanwhile,

Defendants have moved to consolidate this case with two others: Merholz v. McMahon, 3:20-cv-

00557 (VAB), and Kooi v. McMahon, 3:20-cv-00743 (VAB). Mot. to Consolidate Cases, ECF

No. 18 (July 2, 2020).

       For the following reasons, the motion to consolidate this case with Merholz v. McMahon,

3:20-cv-00557 (VAB) and Kooi v. McMahon, 3:20-cv-00743 (VAB), ECF No. 18, is DENIED

without prejudice to renewal following the resolution of any motions to dismiss and motions to




                                                1
          Case 3:20-cv-00904-VAB Document 40 Filed 08/01/20 Page 2 of 3



remand this case back to Connecticut Superior Court. The Court further sets a schedule for the

filing of any motions to dismiss, as well as a date for oral argument on any such motions.

       Exercising the “inherent authority” of district courts “to manage their dockets and

courtrooms with a view toward the efficient and expedient resolution of cases,” Dietz v. Bouldin,

136 S. Ct. 1885, 1892 (2016), rather than consider consolidating this case with two others now,

the Court concludes that it is prudent to address any motions to remand or to dismiss any of these

cases, rather than consolidate them into a single one. If one or more of these cases are remanded

or dismissed, then the nature of consolidation changes, making it premature to address that issue

now.

       Moreover, this Court also has the flexibility to address any motions to remand and

dismiss together, rather than in a specific order. See In re Facebook Inc. Initial Pub. Offering

Derivative Litig., 797 F.3d 148, 155 (2d Cir. 2015) (“When a determination as to subject matter

jurisdiction raises a difficult or novel question, the district court has discretion to decide certain

threshold bases for dismissal without deciding whether it has subject matter jurisdiction.”). As a

result, the Court will address any motions to remand or to dismiss any of these cases in a single

hearing, and the parties may consolidate any filings in any of the three cases in order to avoid

any unnecessary duplication in the presentation of issues. See, e.g., PricewaterhouseCoopers

LLP Health & Welfare Benefits Plan v. Mayer, No. 3:18-cv-526 (VAB), 2019 WL 2329240, at

*7 n.1 (D. Conn. May 31, 2019) (considering “Plaintiffs’ Consolidated memorandum of Law in

Opposition to Defendants’ Motion for Summary Judgment and in Response to Defendants’

Opposition to Plaintiffs’ Motion for Summary Judgment”); Labonia v. Doran Assocs., LLC, No.

3:01-cv-2399 (MRK), 2004 WL 1921005, at *13 (D. Conn. Aug. 25, 2004) (considering

“Consolidate[d] Brief in Opposition to Motions for Summary Judgment”). To the extent that the




                                                   2
          Case 3:20-cv-00904-VAB Document 40 Filed 08/01/20 Page 3 of 3



consolidation of any filings in these three cases requires leave to file a brief in excess of any page

limits, the Court grants the parties such leave.

       Consistent with the Court’s recent order granting an extension of time to file a motion to

dismiss, the Court therefore sets the following briefing schedule: any motions to dismiss shall be

filed by August 28, 2020; any responses to any motions to remand or dismiss shall be filed by

September 18, 2020, and any replies to any such responses shall be filed by October 2,

2020. Oral argument on any motions already filed or yet to be filed consistent with this Order

will be argued on October 15, 2020 at 10:00 a.m.

       SO ORDERED at Bridgeport, Connecticut, this 1st day of August, 2020.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                   3
